Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior arts of record do not disclose a system (see claim 9) and a method (claim 1) for  punctured bit estimation performed by an error correction code module, the method comprising: a bit estimator of the ECC module receiving a punctured codeword from one or more memory dies;  the bit estimator padding at least one punctured bit of the punctured codeword with a default logic value, thereby generating a reconstructed codeword; the bit estimator  generating a syndrome vector for the reconstructed codeword; the bit estimator  determining, using the syndrome vector, a number of unsatisfied parity- checks for checks for the reconstructed codeword; the bit estimator determining, for the at least one punctured bit, a bit value using, at least, the number of unsatisfied parity-checks associated with the at least one punctured bit; and the ECC module performing an error correction process to correct erroneous bits in the reconstructed codeword” as recited in claim 1 and in similar claim 9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Thien Nguyen/           Primary Examiner, Art Unit 2111